Citation Nr: 1710472	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  10-12 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for recurrent herniated lumbar disc with spinal instability.

2.  Entitlement to service connection for a psychiatric disorder to include mood disorder, not otherwise specified, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing; a transcript of that hearing is of record.

In December 2012, the Board remanded the Veteran's appeal, which at the time included a claim for service connection for residuals of a neck injury, as well as recurrent herniated lumbar disc with spinal instability, to the Agency of Original Jurisdiction (AOJ) for further development.

Thereafter, in a September 2014 decision, the Board denied the Veteran's claim for service connection for residuals of a neck injury and recurrent herniated lumbar disc with spinal instability and remanded the Veteran's claim for claim for service connection for a mood disorder, to include PTSD, for issuance of a Statement of the Case (SOC.)  

The Veteran appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the Office of General Counsel for the Department of Veterans Affairs and the Veteran's attorney filed a Joint Motion for Partial Remand, which was granted by the Court in August 2015.  The September 2014 decision as to the Veteran's claim for service connection for residuals of a neck injury and recurrent herniated lumbar disc with spinal instability was vacated, and the case was remanded to the Board.

In December 2015, the Board once again remanded the Veteran's claim for service connection for residuals of a neck injury and recurrent herniated lumbar disc with spinal instability for further development.

Following a VA Examination in May 2016, the AOJ issued a rating decision granting the Veteran's claim for entitlement to service connection for residuals of a neck injury.  This issue is not currently before the Board.  The AOJ also issued a Supplemental Statement of the Case (SSOC) that denied the Veteran's claim for entitlement to service connection for recurrent herniated lumbar disc with spinal instability. 

This appeal is being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

Recurrent Herniated Lumbar Disc

The Veteran claims entitlement to service connection for recurrent herniated lumbar disc with spinal instability as a result of a motor vehicle accident in November 1972 while on active duty service.

As noted in the Introduction, the Board remanded the Veteran's claim in December 2015 for additional development.  Among other things, the AOJ was instructed to provide the Veteran with a VA examination to address the nature and etiology of his current herniated lumbar disc with spinal instability.  Following a complete review of the record, the selected examiner was to diagnose all current back disorders, and opine as to whether each disorder(s) was related to the Veteran's military service.  Specifically, the examiner was instructed to consider the Veteran's private treatment records, including the August 1978 private treatment record noting the Veteran's complaints of low back pain, and the March 1984 private treatment record noting that the Veteran sought treatment in August 1978 after years of trouble following his in-service motor vehicle accident, as well as VA treatment records, and service treatment records.  Additionally the examiner was instructed that his opinion should also reflect consideration of all lay statements of record regarding in-service incurrence and continuity of symptomatology, including his August 1978 complaint of low back pain.

During the Veteran's May 2016 VA examination, he reported the November 1972 motor vehicle accident, and stated that, since that accident, he had suffered from back and neck pain.  The examiner also noted that the Veteran had been involved in multiple motor vehicle accidents post-service.  For the Veteran's back disorders, the examiner opined that the Veteran's current disorders were less likely as not causally or etiologically related to the Veteran's military service.  To support the opinion, the examiner noted that the Veteran was involved in a motor vehicle accident on November 3, 1972 and had back pain documented on November 28, 1972.  The examiner also noted that the Veteran was seen on January 12, 1973, and the examination was silent for a back condition.  The examiner noted that the Veteran claimed several medical issues after service in 1973; however, a back injury was not claimed until 1990 after the Veteran had injured his spine in several other motor vehicle accidents.  The examiner noted the Veteran's chart was silent for a back condition for a period of time of up to 1 year after separation.  The examiner also noted that the Veteran has undergone five back surgeries and opined that there was no objective evidence that there was a back injury in service that hadn't resolved by separation, or within a year after service.  

The Board finds that the development directed in the last remand was not accomplished for the reasons described below.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998)

First, despite the Board's clear instruction that the examiner consider the Veteran's lay statements concerning the onset and continuity of his back pain, including any pain prior to the first post-service motor vehicle accident, the examiner's rationale does not reflect such consideration.  Instead, the examiner merely relied on the fact that while the Veteran had made several claims after discharge in 1973, he waited until 1990 to make a claim for service connection for a back injury.  The Board notes that a VA examination must consider lay evidence of in-service incurrence and/or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Additionally, the May 2016 VA examination report does not adequately address the Veteran's post-service medical history, including post-service treatment records dated prior to his initial post-service motor vehicle accident, which appears to have occurred in 1979.  For example, although noted that the Veteran's back problems did not manifest until after his post-service automobile accidents, the examiner did not address an August 1978 private treatment record noting the Veteran's complaint of low back pain.  The examiner did not address a March 1984 letter from the Veteran's private chiropractor that stated that the Veteran had been receiving treatment since August 1978 for treatment after years of trouble following a motor vehicle accident when he was in the military.  Thus, the opinion appears to be based on an inaccurate factual premise, namely that the Veteran did not have any symptoms associated with a back disability prior to the post-service motor vehicle accidents.  See Reonal v. Brown, 5 Vet. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value). The Board also notes a 1985 private treatment record indicating that the Veteran was born with six lumbar vertebrae and predisposed to injury in automobile accidents.  See 2011/06/03 Medical Treatment Record.

The Board notes that the Veteran submitted a February 2010 office note from his private physician.  After conducting a physical examination of the Veteran, the private physician opined that the November 1972 motor vehicle accident was likely a contributing cause of the Veteran's back and neck disorders.  However, the physician also stated that, since the first time he saw the Veteran was fourteen years after the accident, it was difficult to make any stronger statement regarding the etiology of the Veteran's back and neck disorders. 

The Board finds that this opinion is too speculative in nature to resolve the issue before the Board. See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative);  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive);  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship);  Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  Furthermore, the examiner provided no rationale to support his opinion, and the opinion failed to reflect any consideration of the Veteran's post-service motor vehicle accidents.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion, and whether the report contains data, conclusions, and a complete rationale in support thereof).

Thus, because the medical evidence of record is insufficient to resolve the Veteran's claim, the Board finds that the claim must be remanded for a supplemental opinion discussing the examiner's determination, which considers the entire claims folder, to include the above noted evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination or obtain a VA opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Also, a review of the record shows VA treatment records dated through January 2016.  Since the Veteran's claim is being remanded, the AOJ should ensure that the most current and relevant VA treatment records are obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any additional records that are relevant to his claim, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159 (c) (2016).

Psychiatric Disorder

In a September 2013 rating decision the AOJ denied service connection for a mood disorder, claimed as PTSD.  In October 2013 the Veteran filed a notice of disagreement (NOD) on the September 2013 rating decision.  Therefore, a SOC should have been issued; consequently, the Board must remand to the AOJ to furnish an SOC on the issue of entitlement to service connection for a psychiatric disorder to include mood disorder, not otherwise specified, claimed as PTSD and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall furnish the Veteran an SOC on the issue of entitlement to service connection for a psychiatric disorder to include mood disorder, not otherwise specified, claimed as PTSD. The AOJ shall return this issue to the Board only if the Veteran files a timely substantive appeal.

2.  Obtain a complete copy of the Veteran's VA treatment records related to a recurrent herniated lumbar disc with spinal instability. The record currently reflects VA treatment records dated through January 2016.

3.  The Veteran should also be given an opportunity to identify any additional private treatment records who have treated him for his recurrent herniated lumbar disc with spinal instability since service that are not already associated with the record.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.

4.  Thereafter, refer the Veteran's claim file to the examiner who conducted the May 2016 VA examination, or an appropriate substitute.  The examiner is requested to furnish an opinion as to whether it is at least likely as not (50 percent or greater) that the Veteran's recurrent herniated lumbar disc with spinal instability is related to, or aggravated by, his military service.  Any opinion should include complete rationale.  

The examiner must consider the entire claims file, as well as, specifically, consider the August 1978 private treatment record noting the Veteran's complaints of low back pain, the March 1984 private treatment record noting that the Veteran sought treatment in August 1978 after years of trouble following his in-service motor vehicle accident, and the August 1985 private treatment record noting that the Veteran was born with six lumbar vertebrae and predisposed to injury in automobile accidents, as well as VA treatment records, and service treatment records.  
In addition, the examiner's opinion should also reflect consideration of all lay statements of record regarding in-service incurrence and continuity of symptomatology, including his August 1978 complaint of low back pain.

If the examiner cannot provide an opinion without another examination, the Veteran should be scheduled for such.

5.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




